BARFIELD, Judge.
Donald Eugene Adair untimely appeals the imposition of a statutory attorney’s fee and court costs. We grant the belated appeal, reverse the imposition of the fee and costs and remand with directions that the trial court afford Adair proper notice and opportunity to object to the imposition of the fees and costs. Jenkins v. State, 444 So.2d 947 (Fla.1984). Because we find the Florida Supreme Court’s analysis and holding in Jenkins and subsequent decisions unequivocal, we deny the State’s request to certify this issue to the Florida Supreme Court notwithstanding recent federal decisions. See e.g., United States v. Pagan, 785 F.2d 378 (2d Cir.), cert. denied, 479 U.S. 1017, 107 S.Ct. 667, 93 L.Ed.2d 719 (1986).
REVERSE and REMAND.
SHIVERS, C.J., and WIGGINTON, J„ concur.